
	
		II
		111th CONGRESS
		1st Session
		S. 611
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Lautenberg (for
			 himself, Mr. Kerry,
			 Mr. Durbin, Mr.
			 Menendez, Mr. Brown, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the reduction of adolescent pregnancy, HIV
		  rates, and other sexually transmitted diseases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Education About Life
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Leading public health and medical
			 professional organizations, including the American Medical Association
			 (AMA), the American Medical Student Association
			 (AMSA), the American Nurses Association (ANA),
			 the American Academy of Pediatrics (AAP), the American College
			 of Obstetricians and Gynecologists (ACOG), the American Public
			 Health Association (APHA), the Institute of Medicine
			 (IOM) and the Society of Adolescent Medicine
			 (SAM), stress the need for sex education that includes messages
			 about abstinence and provides young people with information about contraception
			 for the prevention of teen pregnancy, HIV/AIDS, and other sexually transmitted
			 diseases (STDs).
			(2)A
			 2005 statement from the APHA urged that The U.S. Congress should
			 authorize and fully fund legislation that promotes comprehensive sexuality
			 education programs which include information about both abstinence and
			 contraception, include parent-child communications components; and teach
			 goal-setting, decision-making, negotiation, and communication skills
			 and that sexual health information disseminated by federal agencies, be
			 medically and scientifically accurate and based on theories and strategies with
			 demonstrated evidence of effectiveness. In a 2006 statement, APHA
			 reiterated that it has strongly supported comprehensive sexuality
			 education that includes information about concepts of healthy sexuality, sexual
			 orientation and tolerance, personal responsibility, risks of HIV/AIDS and other
			 STDs and unwanted pregnancy, access to reproductive health care, and benefits
			 and risks of condoms and other contraceptive methods. Sexuality education
			 should be non-judgmental and support parent-child communication and should not
			 impose religious or ideological viewpoints upon students..
			(3)The SAM stated in
			 a 2006 position paper that SAM supports a comprehensive approach to
			 sexual risk reduction including abstinence as well as correct and consistent
			 use of condoms and contraception among teens who choose to be sexually
			 active. In addition, Efforts to promote abstinence should be
			 provided within health education programs that provide adolescents with
			 complete and accurate information about sexual health, including information
			 about concepts of healthy sexuality, sexual orientation and tolerance, personal
			 responsibility, risks of HIV and other STDs and unwanted pregnancy, access to
			 reproductive health care, and benefits and risks of condoms and other
			 contraceptive methods..
			(4)Most Americans
			 believe that sex education should promote abstinence and provide information
			 about the effectiveness and benefits of contraception. According to the results
			 of a 2005–2006 nationally representative survey of U.S. adults, more than 8 in
			 10 of those polled support comprehensive sex education.
			(5)There is strong
			 evidence that more comprehensive sex education can effectively help young
			 people delay sexual initiation, even as it increases contraceptive use among
			 sexually active youth. According to a report published by the National Campaign
			 to Prevent Teen and Unplanned Pregnancy, two-thirds of the 48
			 comprehensive programs that supported both abstinence and the use of condoms
			 and contraceptives for sexually active teens had positive behavioral
			 effects. Many either delayed or reduced sexual activity, reduced the
			 number of sexual partners, or increased condom or contraceptive use.
			(6)There is no
			 evidence that federally funded abstinence-only-until-marriage programs are
			 effective in stopping or delaying teen sex. A recent, congressionally mandated
			 evaluation of federally funded abstinence-only programs by Mathematica Policy
			 Research found that these programs have no beneficial impact on whether young
			 people abstain, when they first have sex, or their number of sexual
			 partners.
			(7)Comprehensive
			 sexuality education programs respect the diversity of values and beliefs
			 represented in the community and will complement and augment the sexuality
			 education children receive from their families and faith communities.
			(8)The median age at
			 first intercourse is 16.9 years for boys and 17.4 years for girls. However,
			 most do not marry until their middle or late 20s. This means that young adults
			 are at risk of unwanted pregnancy and STDs for nearly a decade. Therefore,
			 teens need access to full, complete, and medically and factually accurate
			 information regarding sexuality, including contraception, condoms, STD/HIV
			 prevention, and abstinence.
			(9)From the early
			 1990s through the early 2000s, teen pregnancy and birth rates in the United
			 States all declined dramatically—primarily, but not exclusively, because of
			 increased and more effective contraceptive use among sexually active teens.
			 These declines have since stalled, however, and new data from the Centers for
			 Disease Control and Prevention’s National Center for Health Statistics
			 (NCHS) indicate that teen birthrates are on the rise. NCHS
			 reports a 3-percent national increase between 2005 and 2006 (from 40.5 to 41.9
			 births per 1,000 females aged 15–19).
			(10)Teen pregnancy
			 rates are much higher in the United States than in many other developed
			 countries—twice as high as in England and Wales or Canada, and eight times as
			 high as in the Netherlands or Japan.
			(11)The decline in
			 the teen birthrate between 1991 and 2004 resulted in saving taxpayers
			 $6,700,000,000 in associated health care, child welfare, and other such costs
			 in 2004 alone, reducing the cost to taxpayers. Investing in effective programs
			 that improve teen sexual behavior by delaying sexual activity, improving
			 contraceptive use among teens, and reducing teen pregnancies would contribute
			 to reducing the taxpayer costs associated with teen childbearing.
			(12)Ethnic and racial
			 minority groups have been disproportionately affected by early pregnancy and
			 parenthood. Fifty-three percent of Latina teens and 51 percent of
			 African-American young women will become pregnant at least once before they
			 turn 20, as compared to only 19 percent of non-Hispanic White young
			 women.
			(13)The United States
			 has one of the highest rates of sexually transmitted diseases among
			 industrialized nations. There are approximately 19,000,000 new cases of
			 sexually transmitted diseases each year, almost half of them occurring in young
			 people ages 15 to 24. According to the Centers for Disease Control and
			 Prevention, these sexually transmitted diseases impose a tremendous economic
			 burden with direct medical costs as high as $14,100,000,000 per year.
			(14)Recent estimates
			 suggest that while 15- to 24-year-olds represent 25 percent of the sexually
			 active population, they acquire nearly half of all new STDs. Each year, one in
			 four sexually active teenagers contracts a sexually transmitted disease.
			(15)Nearly 15 percent
			 of the 56,000 annual new cases of HIV infections in the United States occurred
			 in youth ages 13 through 24 in 2006. An average of one young person every hour
			 of every day is infected with HIV in the United States.
			(16)African-American
			 and Latino youth have been disproportionately affected by the HIV/AIDS
			 epidemic. Although African-American adolescents ages 13 through 19 represent
			 only 17 percent of the adolescent population in the United States, they
			 accounted for 70 percent of new HIV/AIDS cases reported among teens in 2005.
			 Latino adolescents ages 13 through 19 accounted for 17 percent of AIDS cases
			 among teens, the same as their proportion of the U.S. population in 2005.
			 Although Latinos ages 20 through 24 represent only 18 percent of the young
			 adults in the United States, they accounted for 22 percent of the new AIDS
			 cases in 2005.
			(17)Another study
			 found that teens who reported previous discussions of sexuality with parents
			 were seven times more likely to feel able to communicate with a partner about
			 HIV/AIDS than those who did not have such discussions with their parents.
			 Parental involvement is also a leading protective factor for dating violence
			 prevention.
			(18)Incorporating
			 teen dating violence prevention into health education and sexuality education
			 is imperative given the widespread experience of violence in dating
			 relationships. Approximately one in three teens reports some kind of abuse in a
			 romantic relationship, including emotional and verbal abuse. Young women who
			 experience dating violence have sex earlier than their peers; are much less
			 likely to use birth control; and engage in a wide variety of high-risk
			 behaviors including multiple partners, sex with older men, and drug and alcohol
			 abuse. Young women who are victims of dating violence are four to six times
			 more likely than nonabused girls to become pregnant.
			3.Assistance to
			 reduce teen pregnancy, HIV/AIDS, and other sexually transmitted diseases and to
			 support healthy adolescent development
			(a)In
			 generalThe Secretary of Health and Human Services may award a
			 grant to each eligible State, for each of the fiscal years 2010 through 2014,
			 to conduct programs of sex education described in subsection (b), including
			 education on both abstinence and contraception for the prevention of teenage
			 pregnancy and sexually transmitted diseases, including HIV/AIDS.
			(b)Requirements for
			 sex education programsA program of sex education described in
			 this subsection is a program that—
				(1)is age appropriate
			 and medically accurate;
				(2)stresses the value
			 of abstinence while not ignoring those young people who have had or are having
			 sexual intercourse;
				(3)provides
			 information about the health benefits and side effects of all contraceptive and
			 barrier methods used—
					(A)as a means to
			 prevent pregnancy; and
					(B)to reduce the risk
			 of contracting sexually transmitted disease, including HIV/AIDS;
					(4)encourages family communication between
			 parent and child about sexuality;
				(5)teaches young
			 people the skills to make responsible decisions about sexuality, including how
			 to avoid unwanted verbal, physical, and sexual advances and how to avoid making
			 verbal, physical, and sexual advances that are not wanted by the other
			 party;
				(6)develops healthy
			 relationships, including the prevention of dating and sexual violence;
				(7)teaches young
			 people how alcohol and drug use can affect responsible decisionmaking;
			 and
				(8)does not teach or
			 promote religion.
				(c)Additional
			 activitiesIn carrying out a program of sex education, a State
			 may expend funds received under this section to carry out educational and
			 motivational activities that help young people to—
				(1)gain knowledge
			 about the physical, emotional, biological, and hormonal changes of adolescence
			 and subsequent stages of human maturation;
				(2)develop the
			 knowledge and skills necessary to ensure and protect their sexual and
			 reproductive health from unintended pregnancy and sexually transmitted disease,
			 including HIV/AIDS, throughout their lifespan;
				(3)gain knowledge about the specific
			 involvement and responsibility of each individual in sexual
			 decisionmaking;
				(4)develop healthy
			 attitudes and values about adolescent growth and development, body image,
			 gender roles, racial and ethnic diversity, sexual orientation, and other
			 subjects;
				(5)develop and
			 practice healthy life skills including goal-setting, decisionmaking,
			 negotiation, communication, and stress management;
				(6)promote
			 self-esteem and positive interpersonal skills focusing on relationship
			 dynamics, including, but not limited to, friendships, dating, romantic
			 involvement, marriage, and family interactions; and
				(7)prepare for the
			 adult world by focusing on educational and career success, including developing
			 skills for employment preparation, job seeking, independent living, financial
			 self-sufficiency, and workplace productivity.
				4.Sense of
			 CongressIt is the sense of
			 Congress that, although States are not required to provide matching funds to
			 receive a grant under this Act, they are encouraged to do so.
		5.Evaluation of
			 programs
			(a)In
			 generalFor the purpose of evaluating the effectiveness of
			 programs of sex education carried out with a grant under section 3, evaluations
			 shall be carried out in accordance with subsections (b) and (c).
			(b)National
			 evaluation
				(1)In
			 generalThe Secretary shall provide for a national evaluation of
			 a representative sample of programs of sex education carried out with grants
			 under section 3.
				(2)PurposesThe
			 purpose of the national evaluation under paragraph (1) shall be the
			 determination of—
					(A)the effectiveness
			 of such programs in helping to delay the initiation of sexual intercourse and
			 other high-risk behaviors;
					(B)the effectiveness
			 of such programs in preventing adolescent pregnancy;
					(C)the effectiveness
			 of such programs in preventing sexually transmitted disease, including
			 HIV/AIDS;
					(D)the effectiveness
			 of such programs in increasing contraceptive knowledge and contraceptive
			 behaviors when sexual intercourse occurs; and
					(E)a list of best
			 practices based upon essential programmatic components of evaluated programs
			 that have led to success described in subparagraphs (A) through (D).
					(3)Grant
			 conditionA condition for the receipt of a grant under section 3
			 is that the State involved agree to cooperate with the evaluation under
			 paragraph (1).
				(4)ReportThe Secretary shall submit to the
			 Congress—
					(A)not later than the
			 end of each of fiscal years 2010 through 2013, an interim report on the
			 national evaluation under paragraph (1); and
					(B)not later than
			 March 31, 2015, a final report providing the results of such national
			 evaluation.
					(c)Individual State
			 evaluations
				(1)In
			 generalA condition for the receipt of a grant under section 3 is
			 that the State involved agree to provide for the evaluation of the programs of
			 sex education carried out with the grant in accordance with the
			 following:
					(A)The evaluation
			 will be conducted by an external, independent entity.
					(B)The purposes of
			 the evaluation will be the determination of—
						(i)the
			 effectiveness of such programs in helping to delay the initiation of sexual
			 intercourse and other high-risk behaviors;
						(ii)the
			 effectiveness of such programs in preventing adolescent pregnancy;
						(iii)the
			 effectiveness of such programs in preventing sexually transmitted disease,
			 including HIV/AIDS; and
						(iv)the
			 effectiveness of such programs in increasing contraceptive knowledge and
			 contraceptive behaviors when sexual intercourse occurs.
						(2)LimitationA
			 condition for the receipt of grant funds under section 3 is that the State
			 involved agree that not more than 10 percent of such funds will be expended for
			 evaluation under paragraph (1).
				6.Nondiscrimination
			 clausePrograms funded under
			 section 3 shall not discriminate on the basis of sex, race, ethnicity, national
			 origin, disability, religion, sexual orientation, or gender identity. Nothing
			 in this Act shall be construed to invalidate or limit rights, remedies,
			 procedures, or legal standards available to victims of discrimination under any
			 other Federal law or any law of a State or a political subdivision of a State,
			 including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.),
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section
			 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
		7.DefinitionsFor purposes of this Act:
			(1)The term age
			 appropriate means, with respect to topics, messages, and teaching
			 methods, those suitable to particular ages or age groups of children and
			 adolescents, based on developing cognitive, emotional, and behavioral capacity
			 typical for the age or age group.
			(2)The term
			 eligible State means a State that submits to the Secretary an
			 application for a grant under section 3 that is in such form, is made in such
			 manner, and contains such agreements, assurances, and information as the
			 Secretary determines to be necessary to carry out this Act.
			(3)The term
			 HIV/AIDS means the human immunodeficiency virus, and includes
			 acquired immune deficiency syndrome.
			(4)The term
			 medically accurate, with respect to information, means information
			 that is supported by research, recognized as accurate and objective by leading
			 medical, psychological, psychiatric, and public health organizations and
			 agencies, and, where relevant, published in peer review journals.
			(5)The term
			 Secretary means the Secretary of Health and Human Services.
			(6)The term
			 State means the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, Guam, the Virgin Islands, and any other territory or possession
			 of the United States.
			8.Authorization of
			 appropriations
			(a)In
			 generalFor the purpose of carrying out this Act, there is
			 authorized to be appropriated $50,000,000 for each of the fiscal years 2010
			 through 2014.
			(b)LimitationOf
			 the amounts appropriated to carry out this Act for a fiscal year, the Secretary
			 may not use more than—
				(1)7
			 percent of such amounts for administrative expenses related to carrying out
			 this Act for that fiscal year; and
				(2)10 percent of such
			 amounts for the national evaluation under section 5(b).
				
